Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to Amendment filed on 07/14/2021. As directed by the Amendment, claims 1, 6 and 9-10 have been amended.  As such, claims 1-10 are pending in the instant application.
The applicant had amended claims 9 and 10 to clarify the claiming subject matter; as such, the previous 112(b) claim rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marton et al. (U.S. Publication 10,314,762) hereinafter Marton in view of Schubert et al. (U.S. Publication 2012/0059294 hereinafter Schubert) and Zawisza et al (U.S. Publication 2019/0232478) hereinafter Zawisza.
Regarding claim 1, Marton discloses a percussive massage device (Fig. 1, Col. 7, Lns. 14-15: percussive massage applicator 100) comprising: a motor (Fig, 3, Col. 9 Ln. 57-60: motor that includes a rotor (brushless motor inherently comprises a rotor), a push rod (Col.7. Ln. 34: crank engagement bearing holder 510, flexible interconnection linkage 512 and piston 514) operatively connected (Fig. 3, Col. 7, Ln. 34-35) to the motor (Fig, 3, Col. 9 Ln. 57-60: motor assembly 124 comprises a brushless electric motor 310) and configured to reciprocate (Col. 3, Lns. 54-58: linkage is configured to couple the electrical motor to the piston such that rotation of the electrical motor causes the piston to reciprocate) in response to activation of the motor (Col. 3, Ln. 56-57), a massage attachment (Fig. 3, Col. 11, Lns.1-2 : applicator head 516) coupled to (Fig.3 and Fig. 14) a distal end of the push rod (Fig. 3 and Fig. 14: distal end of 514), and a controller (Col. 23, Ln. 38 and Col.37, Ln: motor controller 1050 and remote control device 1900) configured to determine a rotational speed (Col. 23, Ln. 41-48: the motor controller monitors the tachometer signal which indicate the motor speed) of the motor therefrom, and compare (Col. 23, Col. 48-53: if the received tachometer signal indicates that the motor speed is below the selected speed, the motor controller adjusts the PWM signal to increase the motor speed) the rotational speed to a predetermined speed (Col. 23, Ln. 46: selected speed), wherein the controller is configured to increase operating power (Col. 23, Ln. 46-48: control the PWM signal such increase the pulse width and increase the repetition rate) of the motor when the rotational speed is lower than (Col. 23 Ln. 45-46: below the selected speed) the predetermined speed, and a force meter (Col. 28, Lns. 21-24 and Lns. 34-39: the magnitude of the load current flowing through the sensing resistor 1552 is related to the pressure applied to the massage applicator 100 to force the applicator head 516 of the massage applicator against a location on a body; magnitude of the load current through the motor is measured and compared to ranges of load current…to configured to determine a force exerted by the massage attachment on a user's body part (applicator head 516 of the massage applicator against a location on a body), wherein the controller is further configured to execute a protocol (Col. 39, Lns.2-4: when the user selects a new target area to start a new massage segment at a different location, which automatically ends the previous segment) comprising a first step for a first speed and force for a first duration (the speed and force would be zero for a first duration since the controller automatically ends the previous segment), and a second step for a second speed and force for a second duration (this is a new higher speed, higher force, and longer duration since this a new massage segment at a different location), wherein when the second force exerted by the massage attachment on the user's body part is greater than (Col. 39 Lns. 2-4: the second force is higher because when the previous segment ends, the force is zero whereas the second force during the new massage segment at a different location of the body part is higher to massage the different body part) the first force exerted by the massage attachment on the user's body part, the operating power of the motor is increased to raise the rotational speed of the motor to the second speed (Col. 39, Lns 2-4; Col. 23, Lns. 21-31: the controller would  initiate PWM signals to increase the rotational speed of the motor from the off-state to a speed to carry the new massage segment in the similar manner as the motor is being turned on with the physical switch) upon the controller determining that the rotational speed is lower than (Col. 39, Lns 2-4; Col. 23 Lns. 45-46: again all the functions of the controller control the motor is still applied to carry the new massage segment- if the received tachometer signal indicates that the motor speed is below the selected speed, the motor controller adjusts the PWM signal to increase the motor speed) the second speed, 2wherein the controller is further configured to automatically adjust the force (Col. 39, Lns. 2-4: after the previous massage segment was automatically ended by the controller, the new massage segment is automatically initiated, which the controller increases the power supplied to the motor to increase the speed of the massage head applied to the new location of body part, this automatically increase the force exerted by the massage head on the user’s body part) exerted by the massage attachment on the user's body part without adjustment of the pressure exerted on the user's body part (the user does not have to adjust the force of the message head to the body part, since the controller brought the speed from zero to a higher speed, this automatically adjust/increase the force applied to the body part during the protocol) by the user during execution of the protocol.
Even when the claim limitation “first step for a first speed and force for a first duration and a second step for a second speed and force for a second duration” is being interpreted narrowly where both the first speed and force is greater than zero in the first step, in light of Schulbert’s disclosure, this limitation would have been obvious to one in the art. Schubert discloses a device to provide vibrational stimuli on user body parts ([0026]) and also teaches a controller ([0059]: controller 36) executes a protocol (algorithms) comprising a first step for a first speed and force for a first duration ([0059]: first electrical signal to provide first frequency, amplitude and force for the first duration), and a second step for a second speed and force for a second duration ([0059]: increase the intensity of the first electrical signal which increases the speed, force in a second duration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention modify a Marton’s massage segment to have a protocol of 
Marton discloses tachometer signal of the motor, which represents the angular velocity of the motor, which is monitored by the motor controller 1050 (Col. 22, Ln.26-27 and Col. 23. Ln. 41-42) but does not explicitly discloses a sensor configured to detect a rotor position of the rotor, the controller configured to receive the rotor position.
However, Zawisza discloses a percussion tool comprises a brushless motor ([0047]: brushless electric motor 18) and produced reciprocating movement ([0059]) and also teaches a sensor ([0073]: rotational speed 258 is a Hall-effect sensor) configured to detect a rotor position ([0064]: provide angular position by detect each time permanent magnets of the motor 18 passes the sensor), the controller ([0073]: controller 250) configured to receive the rotor position ([0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Marton’s percussive massage device to have a sensor configured to detect a rotor position of the rotor, the controller configured to receive the rotor position, as taught by Zawisza, as to apply a known technique to a known device to yield predictable results, providing motor’s speed monitoring to enable percussion’s speed adjustment as desired.

Regarding claim 3, Marton as modified, discloses the percussive massage device of claim 1 wherein the motor is a brushless DC motor (Marton’s Fig, 3, Col. 9 Ln. 57-60: motor assembly 124 comprises a brushless electric motor 310).
Regarding claim 4, Marton as modified, discloses the percussive massage device of claim 1 wherein the sensor is a Hall effect sensor (Zawisza’s [0073]: rotational speed 258 is a Hall-effect sensor).  
Regarding claim 5, Marton as modified, discloses the percussive massage device of claim 1 wherein the controller is configured to limit the operating power to a predetermined maximum safe operating power (Marton’s Col. 23, Lns. 48-52).
  
Regarding claim 6, Marton discloses a method of providing consistent percussive effect in a percussive massage device (Fig. 1, Col. 7, Lns. 14-15: percussive massage applicator 100) that includes a motor (Fig, 3, Col. 9 Ln. 57-60: motor assembly 124 comprises a brushless electric motor 310) with a rotor (brushless motor inherently comprises a rotor) , the method comprising the steps of: comparing the rotational speed (Col. 23, Col. 48-53: if the received tachometer signal indicates that the motor speed is below the selected speed, the motor controller adjusts the PWM signal to increase the motor speed) of the motor to a predetermined speed, and increasing (Col. 23, Ln. 46-48: control the PWM signal such increase the pulse width and increase the repetition rate) an operating power of the motor when the rotational speed is lower (Col. 23 Ln. 45-46: below the selected speed) than the predetermined speed, determining a force (Col. 28, Lns. 21-24 and Lns. 34-39: the magnitude of the load current flowing through the sensing resistor 1552 is related to the pressure applied to the massage applicator 100 to force the applicator head 516 of the massage applicator against a location on a body; magnitude of the load current through the motor is measured and compared to ranges of load current…to determine the instantaneous load current) exerted by the massage attachment on a user's body part, executing a protocol (Col. 39, Lns.2-4: when the user selects a new target area to start a new massage segment at a different location, which automatically ends the previous segment) comprising a first step for a first speed and force for a first duration (the speed and force would be zero for a first duration since the controller automatically ends the previous segment), and a second step for a second speed and force for a second duration (this is a new higher speed, higher force, and longer duration since this a new massage segment at a different location), increasing the operating power of the motor to raise the rotational speed of the motor (Col. 39, Lns 2-4; Col. 23, Lns. 21-31: the controller would  initiate PWM signals to increase the rotational speed of the motor to carry the new massage segment in the same manner as the motor is being turned on with the physical switch) to the second speed upon determining that the rotational speed is lower than the second speed when the second force exerted by the massage attachment on the user's body part is greater than (Col. 39 Lns. 2-4: the second force is higher because when the previous segment ends, the force is zero whereas the second force during the new massage the first force exerted by the massage attachment on the user's body part, wherein the force exerted by the massage attachment on the user's body part is automatically adjusted (Col. 39, Lns. 2-4: after the previous massage segment was automatically ended by the controller, the new massage segment is automatically initiated, which the controller increases the power supplied the motor to increase the speed of the massage head applied to the new location of body part, this automatically increase the force exerted by the massage head on the user’s body part) without adjustment of the pressure exerted on the user's body part by the user (the user does not have to adjust the force of the message head to the body part, since the controller automatically brought the speed from zero to a higher speed, this automatically adjust/increase the force applied to the body part during the protocol) during execution of the protocol.  
Even when the claim limitation “first step for a first speed and force for a first duration and a second step for a second speed and force for a second duration” is being interpreted narrowly where both the first speed and force is greater than zero in the first step, in light of Schulbert’s disclosure, this limitation would have been obvious to one in the art. Schulbert discloses a device to provide vibrational stimuli on user body parts ([0026]) and also teaches a controller ([0059]: controller 36) executes a protocol (algorithms) comprising a first step for a first speed and force for a first duration ([0059]: first electrical signal to provide first frequency, amplitude and force for the first duration), and a second step for a second speed and force for a second duration ([0059]: increase the intensity of the first electrical signal which increases the speed, force and duration).

Marton discloses determining the angular velocity of the motor based on the tachometer signal but does not explicitly disclose determining a rotor position of the motor, determining a rotational speed of the motor from the rotor position.
However, Zawisza discloses a percussion tool comprises a brushless motor ([0047]: brushless electric motor 18) and produced reciprocating movement ([0059]) and also teaches determining a rotor position ([0073]: ([0073]: provide angular position by detect each time permanent magnets of the motor 18 passes the rotational speed sensor 258 which is a Hall-effect sensor- which is the same as the instant application’s) of the motor, determining a rotational speed ([0073]: controller 250 may calculate the motor speed based on the angular positions) of the motor from the rotor position.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Marton’s method to include determining a rotor position of the motor, determining a rotational speed of the motor from the rotor position, as taught by Zawisza, as to apply a known technique to a known device to yield predictable 
Regarding claim 7, Marton as modified, discloses the method of claim 6 further comprising decreasing the operating power (Marton’s Col. 23, Lns. 48-52: decrease the PWM signal) of the motor when the rotational speed is higher than the predetermined speed (Marton’s Col. 23, Lns. 48-52).  
Regarding claim 8, Marton as modified, discloses the method of claim 6 wherein the motor is a brushless DC motor (Marton’s Fig, 3, Col. 9 Ln. 57-60: motor assembly 124 comprises a brushless electric motor 310).  
Regarding claim 9, Marton as modified, discloses the method of claim 6 wherein the rotor position is determined utilizing a Hall Effect sensor (Zawisza’s [0073]: rotational speed 258 is a Hall-effect sensor).  
Regarding claim 10, Marton as modified, discloses the method of claim 6 wherein the operating power of the motor is limited to not exceed a predetermined maximum safe operating power (Marton’s Col. 23, Lns. 48-52).

Response to Arguments
Applicant's arguments filed on 07/14/20201 have been fully considered but they are not persuasive. Regarding Applicant’s argument of Marton does not disclose the newly amended limitations “execute a protocol comprising a first step for a first speed and force for a first duration, and a second step for a second speed and force for a second duration, wherein when the second force exerted by the massage attachment on the user's body part is greater than .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.M.L./Examiner, Art Unit 3785